DETAILED ACTION
In application filed on 12/12/2021, Claims 20-28 are pending. Claims 20-28 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2021, 12/12/2021 and 10/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114 for details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-21, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US20070254379A1), in view of Spaid et al. (US20060188979A1), in further view of Wilding et al. (US20070172389A1)

Regarding Claim 20, Kim teaches a system to analyze PCR-type samples contained in at least one chamber (Para 0047,0049;  Fig. 2-5, ref. 110, referred to as micro-chamber) of a micro-fluidic sample chip (Para 0002-0007, Fig. 2, ref. 100, referred to as a micro-fluid reaction vessel) to test biological samples, for PCR or fluorescence analysis, in the form of a hollow block (See Fig. 2-3, ‘as structurally arranged’; The micro-fluid reaction vessel, ref. 100 is inherently hollow) comprising:
 said at least one chamber (Para 0047,0049;  Fig. 2-5, ref. 110, referred to as micro-chamber) delimited by an upper wall (Para 0046-0054; Fig. 2-5, ref. 105, referred to as upper plate), a lower wall (Para 0046-0052; Fig. 2-5, ref. 101, referred to as lower plate) and at least one side wall (See Annotated Fig. 3, wall of the inlet hole, ref. 116, ‘as structurally arranged’), into which a sample to be tested can be introduced (Para 0047; ‘An inlet hole 116 through which a fluid flows into the micro-fluid reaction vessel 100); 
wherein the block is provided with at least a lower side (Para 0046-0052; Fig. 2-5, ref. 101, embodiment of ‘lower plate’; Annotated Fig. 3, ‘as structurally arranged’) and an upper side (Para 0046-0054; Fig. 2-5, ref. 105, embodiment of ‘upper plate’; See Fig.3), parallel (See Fig. 2-3, ‘as structurally arranged’; Also see  Annotated Fig.3)  to each other, the lower side (Para 0046-0052; Fig. 2-5, ref. 101, embodiment of ‘lower plate’; Annotated Fig. 3, ‘as structurally arranged’) being disposed onto the lower wall (Annotated Fig. 3, ‘as structurally arranged’; Para 0046), the upper side being disposed on the upper wall (Annotated Fig. 3, ‘as structurally arranged’; Para 0046) made of a material (Para 0010,0019, 0046, 0059; ‘PDMS’) having the thermal conductivity lower than that of the lower side (Silicon inherently has a thermal conductivity of 130 W m-1 K-1; PDMS inherently has a thermal conductivity of 0.15 W m−1 K−1) and the upper side being permeable, at least in said at least one chamber, to radiations having a wavelength between 300 nm and 900 nm (‘PDMS is optically transparent material and therefore inherently allows for wavelengths of 300 nm to 900 nm pass therethrough);
wherein the hollow block (See Fig. 2-3, ‘as structurally arranged’; The micro-fluid reaction vessel, ref. 100 is inherently hollow)  comprising at least two openings (Para 0047; Fig. 3, ref. 116, 117, referred to as inlet hole or outlet hole) to introduce the sample (Para 0047; ‘An inlet hole 116 through which a fluid flows into the micro-fluid reaction vessel 100’) into said at least one chamber (Para 0047, 0049; Fig. 2-5, ref. 110, referred to as  ‘micro-chamber’) and to discharge pressure in the chamber during the introduction of the sample (See Para 0047…effecting the inlet hole, ref. 116 to allow a fluid to flow into the micro-fluid reaction vessel 100 and to effect the outlet hole ref. 117 to allow fluid to flow out from the micro-fluid reaction vessel 100); 
the system comprising: 
micro-fluidic sample chip (Para 0002-0007, Fig. 2, ref. 100, referred to as a micro-fluid reaction vessel) and the samples therein, in a thermal contact (Para 0046, … lower plate 101 may be formed of silicon having excellent thermal conductivity) with the lower side  (Para 0046-0052; Fig. 2-5, ref. 101, embodiment of ‘lower plate’; Annotated Fig. 3, ‘as structurally arranged’) of the micro-fluidic sample chip (Para 0002-0007, Fig. 2, ref. 100, referred to as a micro-fluid reaction vessel); 
sealers (Para 0049, Fig. 3, ref. 131 referred to as a pair of pushers) to close said at least two openings (Para 0047; Fig. 3, ref. 116, 117, referred to as inlet hole or outlet hole)  in said at least one chamber (Para 0047, 0049; Fig. 2-5, ref. 110, referred to as  ‘micro-chamber’) to maintain a relative internal pressure of at least 5000 Pa (50mbar) (Para 0049, See Fig. 3, where the clamping member 130 connected to the pair of pushers 131 , may be used to apply pressure to the upper plate 105) in said at least one chamber (Para 0047, 0049; Fig. 2-5, ref. 110, referred to as  ‘micro-chamber’), an increase in the temperature of the samples causing said at least one chamber (Para 0047, 0049; Fig. 2-5, ref. 110, referred to as  ‘micro-chamber’) to expand, thereby improving the thermal contact  (Para 0046, … lower plate 101 may be formed of silicon having excellent thermal conductivity) between the lower side  (Para 0046-0052; Fig. 2-5, ref. 101, embodiment of ‘lower plate’; Annotated Fig. 3, ‘as structurally arranged’) of the micro-fluidic sample chip (Para 0002-0007, Fig. 2, ref. 100, referred to as a micro-fluid reaction vessel) and the thermalization film; 
a pressure controller  (Para 0066, …pressure may be applied by manual, automatic and/or mechanical method)  to maintain a relative external pressure greater than 50 mbar over the entire upper side (Annotated Fig. 3, ‘as structurally arranged’; Para 0046)  of the micro-fluidic sample chip (Para 0002-0007, Fig. 2, ref. 100, referred to as a micro-fluid reaction vessel) to provide a substantially uniform thermal contact (Para 0046, … lower plate 101 may be formed of silicon having excellent thermal conductivity; See the structural connection in Fig. 3)  between the lower side of the micro-fluidic sample chip (Para 0002-0007, Fig. 2, ref. 100, referred to as a micro-fluid reaction vessel) and ,  wherein the upper wall (Para 0046-0054; Fig. 2-5, ref. 105, ‘upper plate’; Annotated Fig.3, ‘as structurally arranged’; ‘PDMS’) of the micro-fluidic sample chip comprises a transparent portion (‘PDMS is optically transparent material and therefore inherently allows for wavelengths of 300 nm to 900 nm pass therethrough) traversed by light rays and located above said at least one chamber (Para 0047, 0049; Fig. 2-5, ref. 110, referred to as  ‘micro-chamber’) containing one of the samples. 


    PNG
    media_image1.png
    720
    1135
    media_image1.png
    Greyscale

Annotated Fig.3, Kim

Kim does not teach that the thermalization film is to increase or decrease , by a thermal cycling…
In the analogous art of a microfluidic system and method for employing it to control fluid temperatures of fluids residing within microchannels of a microfluidic device (Abstract) where the microfluidic devices are commonly employed in areas such as biotechnology, genetic research, DNA diagnostics and automated highspeed thermocycling (Para 0003-0004),  Spaid teaches that resistive heaters in the form of longitudinally extending metallic filaments can be fabricated on the surface of a microfluidic device adjacent to the various microfluidic channels. As an electric current passes through the longitudinally extending metal films, heat is generated which is transferred directly to fluids contained within nearby microfluidic channels (Para 0008; See Para 0012-0013, 0021). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim and Spaid to incorporate a “thermalization film which increases or decreases, by a thermal cycling, and that a temperature of the micro-fluidic sample chip and the samples therein, in a thermal contact  with the lower side  of the micro-fluidic sample chip and an increase in the temperature of the samples causing said at least one chamber  to expand, and thereby improving the thermal contact  between the lower side  of the micro-fluidic sample chip  and the thermalization film”, as taught by Spaid, motivated by the need to transfer the heat generated from passing current through the longitudinally extending metal films, to fluids contained within nearby microfluidic channels. Doing so allows for the thermal profiles of the fluid and materials used in the device to be maintained. 

The combination of Kim and Spaid does not teach an optical measurement instrument, comprising a camera, to optically observe the samples with a spatial resolution. 
In the analogous art of devices for detecting the presence of a preselected analyte in a fluid sample, Wilding teaches that a video camera 68 and screen 64 allow analyte induced changes in sample fluid properties, such as flow properties or color, to be monitored visually, and optionally recorded using the appliance (Para 0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim, Spaid and Wilding  to incorporate an optical measurement instrument, comprising a camera, to allow analyte induced changes in sample fluid properties, such as flow properties or color, to be monitored visually, and optionally recorded using the appliance (Para 0048). Doing so allows for analyte property changes to be monitored, facilitating sample analysis.  


    PNG
    media_image1.png
    720
    1135
    media_image1.png
    Greyscale

Annotated Fig.3, Kim


Regarding Claim 21, Kim does not teach the system of claim 20, wherein the thermalization film utilizes a heat transfer liquid to provide a change in the temperature of the samples higher than or equal to 5°C/s.
In the analogous art of a microfluidic system and method for employing it to control fluid temperatures of fluids residing within microchannels of a microfluidic device (Abstract) where the microfluidic devices are commonly employed in areas such as biotechnology, genetic research, DNA diagnostics and automated highspeed thermocycling (Para 0003-0004),  Spaid teaches that resistive heaters in the form of longitudinally extending metallic filaments can be fabricated on the surface of a microfluidic device adjacent to the various microfluidic channels. As an electric current passes through the longitudinally extending metal films, heat is generated which is transferred directly to fluids contained within nearby microfluidic channels (Para 0008; See Para 0012-0013, 0021). In addition, the electric heating elements could be employed to speed up temperature increases, while final temperatures would be maintained by heat transfer fluids (Para 0043)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim, Spaid and Wilding to incorporate a thermalization film utilizes a heat transfer liquid to provide a change in the temperature of the samples higher than or equal to 5°C/s” as taught by Spaid, motivated by the need for effecting the electric elements to be employed to speed up temperature increases, while final temperatures would be maintained by heat transfer fluids (Para 0043). Doing so allows for the thermal profiles of the fluid and materials used in the device to be maintained via a predetermined heat transfer rate. 
Regarding Claim 25, Kim teaches the system of claim 20, further comprising an injector (Para 0064, referred to as pipette, ref. 150;) to introduce a sample into said at least one chamber of the micro-fluidic sample chip positioned in the system (Para 0064, …. tool such as pipette 150 may be used to inject the fluid F; See Fig. 7A). 

Regarding Claim 27, Kim teaches the system of claim 20, wherein the lower side (Para 0046-0052; Fig. 2-5, ref. 101, embodiment of ‘lower plate’; Annotated Fig. 3, ‘as structurally arranged’) is disposed onto the lower wall (Annotated Fig. 3, ‘as structurally arranged’; Para 0046) made of a material (Para 0046, ‘silicon’) having a thermal conductivity greater than 15 W.m-1K-1 (Para 0012,0021,0046, 0063 ; ‘Silicon inherently has a thermal conductivity of 130 W m-1 K-1);


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 20070254379A1), in view of Spaid et al. (US20060188979A1), in further view of Wilding et al. (US20070172389A1), in further view of Delamarche et al. (US20130121893A1)
Regarding Claim 22, Kim teaches the system of claim 20, wherein the pressure controller (Para 0066, …pressure may be applied by manual, automatic and/or mechanical method) is configured to maintain the relative external pressure higher than 100000 Pa (1 bar) over at least one portion of the upper side (Para 0046-0054; Fig. 2-5, ref. 105, embodiment of ‘upper plate’; Fig.3, ‘as structurally arranged’) of the micro-fluidic sample chip (Para 0002-0007, Fig. 2, ref. 100, referred to as a micro-fluid reaction vessel).
Kim does not necessarily teach that the pressure controller is configured to maintain the relative external pressure higher than 100000 Pa (1 bar) over at least one portion of the upper side  of the micro-fluidic sample chip.

In the analogous art of microfluidic devices used for the analysis of liquid samples (Para 0004-0005), using chips having the valves having a heating stage underneath the reagent zone (as some assays require labeling analytes using various temperatures or dissociating analyte molecules); a cooling stage underneath the loading pad (for example to limit evaporation, especially if very small volumes of sample are used or enhance the stability of reagents/analytes) (Para 0062, 0066), Delamarche teaches that the heating of liquid in the reagent zone sometimes resulted in the formation of an air bubble in the reagent zone and it was found possible to remove it by applying a pressure (approximately 1 bar above ambient pressure (Ambient pressure is inherently 1.01325 bars) using a custom-made pressurization chamber (Para 0066). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim, Spaid , Wilding and Delamarche to incorporate a pressure condition of maintaining  the relative external pressure higher than 100000 Pa (1 bar) over at least one portion of the upper side  of the micro-fluidic sample chip, as taught by Delarmarche to allow for the removal of air bubbles in the reagent zone by applying a pressure (approximately 1 bar above ambient pressure (Ambient pressure is inherently 1.01325 bars) using a custom-made pressurization chamber (Para 0066). Doing so allows for the removal of air bubble  in the system which could in improper readings of the analysis results. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 20070254379A1), in view of Spaid et al. (US20060188979A1), in further view of Wilding et al. (US20070172389A1), in further view of Pavsic et al. ("Assessment of the real-time PCR and different digital PCR platforms for DNA quantification." Analytical and bioanalytical chemistry 408.1 (2016): 107-121).

Regarding Claim 26, Kim teaches the system of claim 20,  is configured to perform a polymerase chain reaction (PCR)  (See Para 0005, 0007 and 0069) including a digital PCR (dPCR) or a digital droplet PCR (ddPCR).

Kim does not necessarility teach that polymerase chain reaction (PCR)  system includes a digital PCR (dPCR) or a digital droplet PCR (ddPCR).

In the analogous art of the applications of Digital PCR (dPCR) and  real-time PCR (qPCR) for quantification of nucleic acids, Pavsic teaches Digital PCR (dPCR) is the a novel version of PCR, which uses limiting dilutions and sample partitioning into sub-microlitre reactions to achieve sensitive, precise, accurate, reliable and reproducible quantification of nucleic acids (Introduction, Page 108).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim and Pavsic to incorporate a digital PCR (dPCR), as taught by Pavsic, to allow for the use of a novel version of PCR, which uses limiting dilutions and sample partitioning into sub-microlitre reactions to achieve sensitive, precise, accurate, reliable and reproducible quantification of nucleic acids (Introduction, Page 108).  Doing so allows improved analytical performances to be gained in the sample analysis. 


Allowable Subject Matter
Claims 23, 24 and 28 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Kim, neither teaches nor fairly suggests the system of Claim 20:
wherein the pressure controller is formed by a plate of transparent material associated with a frame arranged at the periphery of the plate and springs to apply a pressure onto the frame (as claimed in Claim 23); and 
wherein the pressure controller is formed by a housing having outer dimensions of the micro-fluidic sample chip to house the micro-fluidic sample chip therein at a room temperature, as the temperature of a sample trapped in said at least one chamber of the micro-fluidic sample chip increases, walls of the housing exert a pressure onto the upper and lower walls of the micro-fluidic sample chip (as claimed in Claim 24).
wherein the sealers are configured to maintain the relative internal pressure of at least 50000 Pa (500mbar) in said at least one chamber (as claimed in Claim 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/Primary Examiner, Art Unit 1797